Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Claims 1, 6, 9, 12, 19, 23,24, 28, 32, 66-93 are pending. 
Claim 93 is new and is drawn to a compound.
The claims preamble has been changed to “implantable” composition.
 
Response to the amendment and arguments:-
Claim Rejections - 35 USC § 103
The claims 1, 6, 9, 12, 19, 23, 24, 28, 32, 66-91 were rejected over US 2018/0050900 to Sturdivant et al. New claims 92 and 93 are now included in the rejection. 
The reference does teach that it can be a mono acid salt. Applicants argue that the salts disclosed is not small in context of the art. Sturdivant‘s disclosure is much broader than the claimed herein.
And the claims also have a certain composition 50% to about 99%, now.


    PNG
    media_image1.png
    120
    303
    media_image1.png
    Greyscale
. The location substitution of R is also the same, see applicant’s claim 6, 12.  Also see reference claim 17 
    PNG
    media_image2.png
    141
    234
    media_image2.png
    Greyscale

On page 7 of the reference  they clearly disclose the pharmaceutical compositions as implants , 
    PNG
    media_image3.png
    84
    303
    media_image3.png
    Greyscale
. See para [0093].
The polymeric matrix in the composition can also be between 50-99%.
See para [0098].

    PNG
    media_image4.png
    135
    310
    media_image4.png
    Greyscale


The difference is that the species is a diacid and not a mono acid. 


In para [0059], it also discloses the same acid salts, including p-toluene sulfonic salt. The reference also does not limit it to those salts. 

Therefore applicants arguments that the prior art has a a broader genus and picking and choosing would be hindsight. They also argue Takeda Chemical v Alphapharm ,  and they say it is a similar situation. It is not so. Here a compound species are made in the prior art. The difference is in the salt not the compound itself.  The different salts are also disclosed in the prior art but not shown to be made. Therefore clearly there is a teaching in the art that these can be made and within the embodiments of the specification. 
Therefore one of skill in the art would be motivated to make additional pharmaceutical salts.

The rejection is maintained. 

Claims 1, 2,6,9,12,19, 23, 24, 28, and 32 and 66-91 were rejected under 35 U.S.C. 103 as being unpatentable over WO 20141444781 (US equivalent US 9415043 to Kopezymski et al. and Berge Stephen et. al. Pharmaceutical salts and Salt Selection in Drug Development Arvind Bansal et al. 2007
Claims 2 was cancelled, so the rejection is withdrawn over claim 2.  The rejection has been withdrawn as the claims have been amended to include the % and also to an implant. 

Double Patenting
The ODP over US 8,450,344 is maintained. Applicants argue that an ODP can be made only based on the claims and cannot include Berge and Kumar. This argument is not at all persuasive, The rejection is not based on a 102 standard, but on an obviousness standard and the rejection is maintained. 
The rejection under ODP over US 9,963,432 also has not been withdrawn as the arguments are
  the same that the rejection should be made only based on the claims and other references cannot  be used. This has not been found to be persuasive as it is an obviousness rejection. 

Conclusion
Claims 1, 6, 9, 12, 19, 23, 24, 28, 32, 66-93 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 19, 2021.